Case: 1:18-cv-03673 Document #: 118 Filed: 03/16/21 Page 1 of 1 PageID #:1290

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Wayne Bland, et al.
                                          Plaintiff,
v.                                                         Case No.: 1:18−cv−03673
                                                           Honorable Andrea R. Wood
Edward D. Jones & Co., L.P., et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 16, 2021:


        MINUTE entry before the Honorable Andrea R. Wood: The telephonic status
hearing set for 3/18/2021 is stricken and reset for 4/15/2021 at 9:30 AM. To ensure public
access to court proceedings, members of the public and media may call in to listen to
telephonic hearings. The call−in number is (888) 557−8511 and the access code is
3547847. Counsel of record will receive an email 30 minutes prior to the start of the
telephonic hearing with instructions to join the call. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court−issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
